Citation Nr: 1725193	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO. 10-15 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem North Carolina


THE ISSUES

1. Entitlement to a disability rating for arthritis of the left wrist in excess of 10 percent. 

2. Entitlement to a disability rating for low back disability in excess of 10 percent prior to September 19, 2016, in excess of 40 percent since September 19, 2016.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by: The American Legion 


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from August 1983 to March 1988. 

This appeal comes before the Board of Veterans' Appeals (Board) from April 2009 and April 2011 rating decisions of the RO in Winston-Salem, North Carolina.

The Veteran presented testimony at a Board hearing in December 2014, chaired via videoconference by the undersigned Veterans Law Judge, and he accepted such hearing in lieu of an in-person hearing before a Member of the Board. See 38 C.F.R. § 20.700(e) (2016). A transcript of the hearing is associated with the claims file.

The Board remanded these issues in April 2015 for additional evidentiary development. The appeal has since been returned to the Board for further appellate action. In addition, the Board remanded a claim of entitlement to service connection for an acquired psychiatric disorder, which was subsequently granted by the RO, completely resolving the appeal. The Board also remanded the issue of entitlement to an earlier effective date for a left wrist disability, for issuance of a Statement of the Case. The RO issued the Statement of the Case in November 2016, but the Veteran did not perfect the appeal. 

In April 2015, the Board granted reopening of a service connection claim for the left arm burn residuals and denied service connection claims for left arm burn residuals, a right ankle disorder, a right eye disorder, a gastrointestinal disorder, bilateral knee disorders, and sleep apnea, issues on appeal at that time. The Board's decision with respect to those claims is final. See 38 C.F.R. § 20.1100 (2016).

FINDINGS OF FACT

1. The Veteran's left wrist disability has been manifested by painful and limited motion, accompanied by weakness, incoordination, and fatigueability; however, dorsiflexion has always exceeded 15 degrees and palmar flexion has always exceeded the degree in line with the forearm.

2. Since September 19, 2016, the Veteran's low back disability has been manifested by forward flexion that exceeded unfavorable ankylosis of the entire thoracolumbar spine or the entire spine and no incapacitating episodes requiring bedrest prescribed by a physician and treatment by a physician.

3. Prior to September 19, 2016, the Veteran's low back disability was manifested by range of forward flexion that exceeded 60 degrees and combined range of motion that exceeded 120 degrees, with no incapacitating episodes requiring bedrest prescribed by a physician and treatment by a physician.

4. Since February 1, 2013, the schedular criteria for TDIU were met and the Veteran's combined service-connected disabilities have rendered him unable to secure or follow a substantially gainful occupation.

5. Prior to August 24, 2011, the schedular criteria for TDIU were not met; since August 24, 2011, the schedular criteria for TDIU were met; however, the Veteran was actually employed in a substantially gainful occupation until February 1, 2013.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 10 percent for a left wrist disability have not been met for any period. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5099-5010 (2016).

2. Since September 19, 2016, the criteria for a disability rating in excess of 40 percent for a low back disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237-5243 (2016).

3. Prior to September 19, 2016, the criteria for a disability rating in excess of 10 percent for a low back disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237-5243 (2016).

4. Since February 1, 2013, the criteria for TDIU have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16 (2016).

5. Prior to February 1, 2013, the criteria for TDIU have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claims

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran. See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition. Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment. See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply. Fenderson v. West, 12 Vet. App. 119 (1999). Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports. Id. Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record. 38 U.S.C.A. § 7104(a) (West 2014). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016). A VA claimant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.

Left Wrist Claim

The left wrist issue arises from a claim of entitlement to service connection received at the RO on October 30, 2008. In an April 2009 rating decision, the RO granted service connection for residuals navicular fracture left wrist and assigned an initial rating of 10 percent under Diagnostic Code 5099-5010, effective October 30, 2008.

Diagnostic Code 5010 governs ratings for traumatic arthritis. This condition is to be rated in accordance with ratings for osteoarthritis under Diagnostic Code 5003. Osteoarthritis is primarily rated on the basis of limitation of motion of the affected joint. See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010. However, a 10 percent rating may be applied to any major joint, or group of minor joints, affected by arthritis (established by X-ray evidence) and limited motion (including painful motion) even where the criteria for a 10 percent rating are not met under the diagnostic code for the affected part. 

Limitation of motion and ankylosis (complete bony fixation) of the wrist are addressed under Diagnostic Codes 5214 and 5215. These codes provide ratings specific to whether the injured extremity is the major or minor extremity. The Veteran has been noted to be right handed (September 2016 examination report). Therefore, the service-connected left wrist is the minor extremity. 

The maximum rating contemplated for limited motion of the wrist is 10 percent. This may be assigned for dorsiflexion less than 15 degrees or for palmar flexion limited in line with forearm. 38 CFR 4.71a, Diagnostic Code 5014. 

A 40 percent rating is available for unfavorable ankylosis of the minor wrist in any degree of palmar flexion, or with ulnar or radial deviation. A 30 percent rating is available for unfavorable ankylosis of the minor wrist in any other position, except favorable. A 20 percent rating is available for favorable ankylosis of the minor wrist in 20 degrees to 30 degrees dorsiflexion. 38 C.F.R. § 4.71, Diagnostic Code 5214. 

An October 29, 2008, VA Primary Care Note reveals the Veteran had been having "some" pain in the left wrist area lately, more so when it was cold. Sometimes he had difficulty griping (VBMS record 12/05/2008). 

A February 3, 2009, VA Primary Care Note reveals complaint of left wrist pain. The Veteran stated he had difficulty gripping items and occasional edema. He occasionally wore a brace (VBMS record 04/23/2009). 

In correspondence received in May 2009, the Veteran reported daily problems with wrist pain, which he described as "severe." He reported problems squeezing things and just trying to use the wrist. He reported that his work required a ladder and it was becoming very painful to use every day. 

A June 15, 2009, VA Primary Care Note reveals a diagnosis of traumatic arthritis of the left wrist. An EMG Consult on July 21, 2009, revealed good range of motion without focal instability. A September 1, 2009, Orthopedic Surgery Consultation  revealed complaint of left wrist pain. The wrist would pop with rotation. It hurt to lift. There was decreased palmar flexion, but there was full pronation, dorsiflexion, and supination. The diagnosis was DeQuervains tenosynovitis (VBMS record 12/17/2009). 

An April 30, 2010, Private Clinical Note reveals complaint of left wrist pain. On examination of the left upper extremity, there was some mild tenderness to palpation over the "snuffbox." There was significant tenderness to palpation to the first carpal metacarpal joint. Neurovascularly, the wrist was intact distally. Review of X-rays of the left wrist with scaphoid views showed normal bony structures of the wrist, distal radius, ulna, and to the proximal metacarpals. 

An August 20, 2010, Private Clinical Note reveals complaint of left wrist pain any time he would twist or turn, like twisting a jar, or gripping and squeezing. He said pain was mostly on the radial styloid. He demonstrated full range of motion of the wrist in flexion and extension. Radial deviation was tender and he had tenderness over the first dorsal compartment.

A June 2012 statement submitted by the Veteran's spouse states that his medical issues of wrist pain (and back pain) had affected his home life. He used to exercise, but now he does not because of his wrist (and back). 

A statement of the Veteran received in June 2012 reveals he was working as a cable technician and it was difficult to work with the pain in his wrist (and back). Carrying the ladder, crawling under houses and in attics, was very difficult to do.

A buddy statement received in June 2012 notes the Veteran was working as a cable technician. Cable technicians are responsible for repairing cable lines, cable poles or amplifiers at the home or business of people who have subscribed to the company's cable service. There are times when the Veteran had to lift his ladder to go up the cable pole. Other times he might have to crawl in an attic or under a house. His medical issues with his wrist (and back) had affected his work. The number of jobs that he completed daily had dropped. He had been out sick more. 

A July 2016 letter from private physician T. Wright, MD, states that the Veteran has 
problems using his hands. He cannot grip (especially the left hand) for more than 30 minutes at a time and for more than 3 hours per day (VBMS record 09/23/2016). 

The report of a VA Wrist Examination dated September 2016 reveals range of palmar flexion was to 60 degrees, dorsiflexion was to 45 degrees, ulnar deviation was to 20 degrees, and radial deviation was to 20 degrees (normal). The Veteran could not flex or extend completely. Pain was noted on examination, but this did not result in functional loss. There is no pain with weight bearing. There was no additional loss of function or range of motion after 3 repetitions. Pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over a period of time. Muscle strength was 4/5 on flexion and extension. This reduction was not entirely due to the service-connected condition, as he also has cubital tunnel syndrome. There was no muscle atrophy or ankylosis. The diagnosed condition did not impact his ability to perform any type of occupational task (such as standing, walking, lifting, sitting, etc.). There was no deformity, misalignment, drainage, tenderness, edema, redness, heat, spasms, painful motion, abnormal movement, guarding of movement, fatigue, lack of endurance, weakness, atrophy, incoordination, instability, or pertinent abnormal weight bearing, except as noted. There was no loss of function with repetitive use, except as noted. An opinion regarding if, when, and to what extent, in degrees, further repetitive use or reported flare-ups could significantly limit functional ability, was found to be not one with literature support, but instead based on clinical information including history and physical findings. More definitive loss of function, due to flare-ups could not be determined without resorting to mere speculation.

After a review of all of the evidence, the Board finds that the criteria for a rating in excess of 10 percent are not met and are not more nearly approximated than those for a 10 percent rating. 38 C.F.R. § 4.7. 

As noted, the criteria for limited motion of the wrist do not contemplate a rating higher than 10 percent. Regarding dorsiflexion, the criteria require less than 15 degrees. The measurement was "full" in June 2009, "full" in August 2010, and 45 degrees in September 2016. Thus, the criteria for a 10 percent rating for dorsiflexion are not met. Regarding palmar flexion, the criteria require essentially 0 degrees (in line with forearm). Here, dorsiflexion was decreased in June 2009, but this description implies that it was not absent or 0 percent. It was "full" in August 2010 and it was measured to 60 degrees in September 2016. Accordingly, a preponderance of the evidence is against a higher rating on the basis of limited motion. 

Regarding ankylosis, the evidence is decidedly against the presence of ankylosis at any time during the appeal. There are no findings approximating complete bony fixation of the joint. Accordingly, a preponderance of the evidence is against a higher rating on the basis of ankylosis. 

Here, the Veteran's disability is manifested by motion and use of the wrist that is painful and limited and affected by weakness, incoordination, and fatigueability. Although these factors, also referred to as DeLuca factors, may cause a functional loss, they do not themselves constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011). Pain, weakness, fatigue, and incoordination must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Id. at 38; see 38 C.F.R. § 4.40. With respect to the wrist, these normal working movements are evaluated on the basis of limitation of motion. The provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to a minimum compensable evaluation for painful motion. See also Burton v. Shinseki, 25 Vet. App. 1 (2011). However, such is already assigned. Evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.

In sum, the Board finds that the Veteran's left wrist disability has been manifested by painful and limited motion, accompanied by weakness, incoordination, and fatigueability. However, dorsiflexion has always exceeded 15 degrees and palmar flexion has always exceeded a degree in line with the forearm. In light of these findings, the Board concludes that a rating in excess of 10 percent is not warranted. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Low Back Claim

The back rating issue arises from a claim of entitlement to service connection received at the RO on August 31, 2009. In an April 2010 rating decision, the RO granted service connection for a low back disability and assigned an initial rating of 10 percent under Diagnostic Code 5242-5237, effective August 31, 2009. The Veteran filed an increased rating claim on December 1, 2010, within one year of the April 2010 decision, which is deemed a Notice of Disagreement with the April 2010 decision. In a November 2016 rating decision, the RO granted an increased rating of 40 percent, effective September 19, 2016. 

The General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) encompasses such disabling symptoms as pain, ankylosis, limitation of motion, muscle spasm, and tenderness. Diagnostic codes 5235-5243 are included. 

Under the General Rating Formula for diseases and injuries of the thoracolumbar spine, a rating of 100 percent requires unfavorable ankylosis of the entire spine.

A rating of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine. 

A rating of 40 percent requires forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A rating of 20 percent requires forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A rating of 10 percent requires forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. Note (2): (See also Plate V.) 

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. Note (5).

The report of a VA Spine Examination dated February 2010 reveals the Veteran's account that he had limitation in walking because of his spine condition. He stated that, on average, he could walk 50 yards. He indicated it would take 15 minutes to accomplish this. He stated he had not experienced falls due to his spine condition. He reported symptoms of stiffness, spasms, decreased motion, paresthesia, and numbness. He reported he did not experience fatigue, but had weakness of the leg. He reported no bowel problems, bladder problems, or erectile dysfunction. He described severe pain located on the low back and the pain occurred constantly and traveled to left leg. During flare ups, he experienced functional impairment which was described as pain with bending and driving. He reported no incapacitation in the past 12 months. The Veteran's posture was normal. He walked with a normal gait. There was no evidence of radiating pain with movement. Muscle spasms were absent. No tenderness was noted. There was no guarding of movement. The examination did not reveal any weakness. Muscle tone was normal and musculature was normal. There was no atrophy present in the limbs. There was no ankylosis of the thoracolumbar spine. 

Flexion was measured to 90 degrees with onset of pain at 45 degrees. After three repetitions, flexion was measure to 90 degrees. Extension was measured to 30 degrees with onset of pain at 10 degrees. After three repetitions, extension was measured to 30 degrees. Lateral flexion was measured bilaterally to 30 degrees with onset of pain at 15 degrees. After three repetitions, lateral flexion was measure to 30 degrees. Lateral rotation was measured bilaterally to 30 degrees with onset of pain at 0 degrees. After three repetitions, lateral rotation was 30 degrees. The joint function of the spine was not additionally limited by pain, fatigue weakness, lack of endurance, or incoordination after repetitive use. 

Inspection of the spine revealed normal head position with symmetry in appearance. There was symmetry of spinal motion with normal curves of the spine. There was no motor weakness. There was negative straight-leg-raising on the right, but positive on the left. There was a sensory deficit of the left lateral leg associated with L5. Reflexes were 2+ bilaterally. There were no pathologic reflexes. The diagnosis was intervertebral disc syndrome affecting the left sciatic nerve.

An April 30, 2010, Private Clinical Note reveals complaint of low back pain. On examination of the back and lower extremities, there was no tenderness to palpation to the spinous processes of the thoracic or lumbar spine. There was some tenderness to palpation to the paraspinous muscle groups of the lumbar spine. There was no real tenderness to palpation to the sacroiliac joints, bilaterally. There was no tenderness to palpation to the remainder of the bony pelvis. There was a negative straight-leg-raise. There was no discomfort with internal and external rotation of the hips, bilaterally. There was no tenderness to palpation to the greater-trochanteric areas, bilaterally. There was no tenderness to palpation to the muscle groups of the upper or lower legs. Neurovascularly, the Veteran was intact distally. X-rays of the lumbar spine showed essentially a normal spine with no significant degenerative changes apparent, degenerative disc disease, or stenosis noted at any level of the lumbar spine.

An October 7, 2010, MRI reveals slight indentation of the dural sac at L5-S1 and L4-5 with no evidence of nerve displacement or significant spinal stenosis (VBMS record 06/27/2013).

A VA Spine Examination dated March 2011 was conducted by the same examiner as conducted the February 2010 examination and many parts of the report are similar. It reveals the Veteran's report of limitation in walking because of his spine condition. He stated that, on average, he can walk 50 yards. He indicated it takes 4 minutes to accomplish this. He stated he had not experienced falls due to his spine condition. He reported stiffness, spasms, paresthesias, and numbness. He reported no fatigue, decreased motion, or weakness. He reported no bowel problems, bladder problems or erectile dysfunction in relation to the spine condition. He reported experiencing severe pain located on the lower back and the pain occurs constantly and travels to left leg. At the time of pain, he would have to tilt his body in order to function. During flare ups, he would experience limitation of motion. He reported no incapacitation in the prior 12 months. 

Examination revealed no evidence of radiating pain on movement. Muscle spasms were absent. No tenderness was noted. There was no guarding of movement. The examination did not reveal any weakness. Muscle tone was normal. Musculature was normal. There was no atrophy present in the limbs. There is no ankylosis of the thoracolumbar spine. Forward flexion was measured to 5 degrees with onset of pain at 0 degrees. After 3 repetitions, flexion was to 5 degrees. Extension was measured to 5 degrees with onset of pain at 5 degrees. After 3 repetitions, extension was to 5 degrees. Right lateral flexion was measured to 1 degree with onset of pain at 1 degree1. After 3 repetitions, right lateral flexion was to 1 degree. Left lateral flexion was measured to 0 degrees with onset of pain at 0 degrees. After 3 repetitions, left lateral flexion was to 0 degrees. Right rotation was measured to 10 degrees with onset of pain at 10 degrees. After 3 repetitions, right rotation was to 10 degrees. Left rotation was measured to 20 degrees with onset of pain at 10 degrees. After 3 repetitions, left rotation was to 20 degrees. The joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use. 

Inspection of the spine revealed normal head position with symmetry in appearance. There was symmetry of spinal motion with normal curves of the spine. The examiner noted left-great-toe motor weakness on extension of 0/5. Reflexes were normal bilaterally. There was negative straight leg raising on the right, positive on the left. 

The March 2011 examiner noted that the Veteran's report of pain was out of proportion with the examination results. She found the examination was marginally reliable due to the Veteran's expression of pain with minimal motion of the lumbar spine. The effect of the condition on the claimants usual occupation was assessed as moderate, in that the Veteran worked for a cable company and had difficulty bending, crawling, and crouching. His daily activities would not be affected by his condition.

A June 2012 statement submitted by the Veteran's spouse states that his medical issues of back pain (and wrist pain) had affected his home life. Many nights, he would start out sleeping in bed but would wake up and get in the recliner because of his back pain. They brought a new mattress and he still would wake up at night and get in the recliner to get some relief from his back pain. He used to exercise, but now he does not because of his back (and wrist). 

A statement of the Veteran received in June 2012 reveals he was working as a cable technician and it was difficult to work with the pain in his back (and wrist). Carrying the ladder, crawling under houses and in attics, was very difficult to do.

A buddy statement received in June 2012 notes the Veteran was working as a cable technician. Cable technicians are responsible for repairing cable lines, cable poles or amplifiers at the home or business of people who have subscribed to the company's cable service. There are times when the Veteran had to lift his ladder to go up the cable pole. Other times he might have to crawl in an attic or under a house. His medical issues with his back (and wrist) had affected his work. The number of jobs that he completed daily had dropped. He had been out sick more. 

An August 20, 2012, MRI notes "You have some disc bulging at the lower two levels of your back more so on the right. This is a common finding and difficult to correlate with pain symptoms. I would not recommend surgery based on these findings" (VBMS record 12/29/2014). 

A May 8, 2013, MRI reveals no worsening since August 2012. Mild neural foramen narrowing at L5/S1 was noted with moderate narrowing at L4-5.

April 9, 2013, Private Clinical Note reveals no evidence of neural tension, normal motor strength, symmetry in tone, bulk, and reflexes of the lower extremities was normal and maintained (VBMS record 06/27/2013). 

A November 2013 letter from a private physician reveals permanent light duty restrictions. 

An October 20, 2014, letter from T. Wright, MD, at Roanoke Chowan Community Health Center states that the Veteran is assigned a permanent work restriction to light duty. He would therefore not be able to return to his work as a cable man which involves a moderate amount of heavy lifting (VBMS record 12/29/2014).

A July 2016 letter from private physician T. Wright, MD, states that the Veteran has chronic lower back pain from his military service from which he has not recovered. He continues to have constant lower back pain radiating to the lower extremity where there is pain and weakness that worsens with activity. He also has limitation in lumbar range of motion due to pain. He has chronic lower back pain which affects his ability to work. His pain is being managed with medication and physical therapy. He has made minimal progress with physical therapy. Due to the consistency of the symptoms reported physical exam findings consultation with specialist providers, chronicity of these issues, it is unlikely that he is malingering. He cannot stand or walk for greater than 30 minutes at a time during the course of an 8 hour work day. He also has limitations with respect to weight-lifting and carrying objects. He should lift and carry no more than 10 pounds frequently, i.e., 1/3-2/3 of an 8 hour work day. But the constant stress and strain of maintaining this production rate can be physically demanding even though the amount of force exerted is negligible and he may need to reduce to the pace to less than 3 hours per day from time to time. It is reasonable that he will have to change positions every 30 minutes for sitting and standing due to the pain. He does not need to elevate his legs during the day. His pain medications are sedating and affect his ability to concentrate, focus and drive (VBMS record 09/23/2016). 

The report of a VA Spine Examination dated September 2016 reveals the Veteran had to stop working in 2012 as technician for cable company (lost job from recommend no standing, no working no lifting more than 5 pounds). He reported right leg numbness, right thigh with intermittent shooting pain, and left leg no pain or numbness. Sneezing and coughing making pain in his back worse. He could walk 1 block. He could standing 10 minutes or less. He was taking oxycodone and gabapentin. His doctor advised surgery, but he has not had it. The Veteran reported he fell off the ladder in 2012 from 6 feet down when his right leg gave out. No flares were reported. Forward flexion was measured to 30 degrees with pain. After 3 repetitions, there was no additional loss and no loss over time. Extension was measured to 0 degrees with pain. After 3 repetitions, there was no additional loss and no loss over time. Lateral flexion and was measured to 10 degrees. After 3 repetitions, there was no additional loss and no loss over time. Lateral rotation was measured to 20 degrees. After 3 repetitions, there was no additional loss and no loss over time. There was no evidence of pain with weight bearing. There was no guarding or muscle spasm. 

Strength on hip flexion was 4/5, bilaterally. Knee extension was 4/5, bilaterally. Ankle plantar flexion and dorsiflexion and great toe extension were 5/5, bilaterally. There was no muscle atrophy and knee reflexes were normal. Ankle reflexes were absent, bilaterally. Sensation was normal in the upper anterior thigh, thigh/knee, lower leg/ankle, and foot/toes, bilaterally. There was moderate radicular pain and intermittent and numbness in the right lower extremity. Pain was not constant, bilaterally. There was no intermittent pain in the left lower extremity. There were no paresthesias or dysesthesias, bilaterally. There was no numbness in the left lower extremity. The examiner assessed overall moderate radiculopathy on the right and no radiculopathy on the left. There was no ankylosis. There had been no bed rest prescribed by physician and treatment by a physician in the prior 12 months. There was no deformity, misalignment, drainage, tenderness, edema, redness, heat, spasms, painful motion, abnormal movement, guarding of movement, fatigue, lack of endurance, weakness, atrophy, incoordination, instability, or pertinent abnormal weight bearing, except as noted. There was no loss of function with repetitive use, except as noted. An opinion regarding if, when, and to what extent, in degrees, further "repetitive use" or reported "flare-ups" could significantly limit functional ability, was not one with literature support, but instead based on clinical information including history and physical findings. More definitive loss of function, due to flare-ups could not be determined without resorting to mere speculation.

After a review of all of the evidence, the Board finds that, since September 19, 2016, the criteria for a rating in excess of 40 percent are not met and were not more nearly approximated that were the criteria for the 40 percent rating. The Board also finds that, prior to September 19, 2016, the criteria for a rating in excess of 10 percent were not met and were not more nearly approximated that were the criteria for the 10 percent rating. 

In order to warrant a rating in excess of 40 percent, it must be shown that the disability results in unfavorable ankylosis of the entire spine or the entire thoracolumbar spine. There is no question that such symptomatology is not demonstrated in this case. The Veteran has not argued that he has such symptomatology. In the alternative, it must be demonstrated that he had incapacitating episodes with total duration of 6 weeks over the prior 12 month period. As the term "incapacitating episodes" is defined in the regulations, the evidence does not substantiate any incapacitating episodes in this case. 

Turning to the period prior to September 19, 2016, the Board acknowledges that the effective date for the increase does not need to correspond to an examination report, which was used in this case. Rather, the increase should be made effective as of the date it became factually ascertainable that an increase in the disability occurred. Here, the range of motion findings during the period prior to September 19, 2016, are largely within the criteria for the 10 percent rating. The Board acknowledges the March 2011 examination report, which includes range of motion findings that are much worse than any others, before or since. However, the examiner specifically called those results "marginally reliable" due to discrepancies between examination results and the Veteran's responses. Accordingly, the Board will rely on the other results during this period. 

There are no reliable findings prior to September 19, 2016, of forward flexion to 60 degrees or less or of combined range of motion to 120 degrees or less. In no situation were there muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis. 

The Board acknowledges that the February 2010 report reflects the onset of pain at 45 degrees of forward flexion. However, painful motion is fully contemplated in the 10 percent rating assigned. All compensable levels under the rating schedule are assigned "with or without symptoms such as pain." The report shows that the Veteran was able to attain 90 degrees of forward flexion despite the presence of pain at 45 degrees, even after 3 repetitions. 

In addition, prior to September 19, 2016, there were no reliable findings of criteria for ratings in excess of 20 percent. With the exception of the 40 percent rating, all such ratings require some type of ankylosis, which is not present here. The 40 percent rating alternatively may be substantiated where forward flexion of the thoracolumbar spine limited to 30 degrees or less. However, this is not shown by reliable evidence. In light of these results, the Board finds that, prior to September 19, 2016, the criteria for a rating in excess of 10 percent were not met and were not more nearly approximated that were the criteria for the 10 percent rating. 38 C.F.R. § 4.7. In this case, September 19, 2016, is the date it became factually ascertainable that an increase in the disability had occurred. 

There are no additional neurological abnormalities other than the already service-connected lower extremity neurological abnormalities. 

As the criteria for any higher ratings are not met or approximated, the Board concludes that the increased rating sought on appeal is not warranted. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

TDIU Claim

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16. A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. §§ 3.340(a)(1), 4.15.

A claim for a total disability rating based upon individual unemployability presupposes that the rating for the service-connected disability is less than 100 percent, and only asks for TDIU because of subjective factors that the objective rating does not consider. Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994). In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19.

The term substantially gainful occupation is not specifically defined for purposes of the regulations governing TDIU. However, marginal employment is not considered substantially gainful employment. Marginal employment includes situations in which an individual's annual income does not exceed the poverty threshold for one person. Employment may be marginal even when the individual's earned income exceeds the poverty threshold if such individual is employed in a protected environment such as a family business or sheltered workshop. 38 C.F.R. § 4.16(a).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more. If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more. 38 C.F.R. § 4.16(a).

In this case, service connection is in effect for a mental disorder, rated 70 percent since August 24, 2011; a low back disability, rated 40 percent since September 19, 2016, and 10 percent prior to September 19, 2016; right lower extremity radiculopathy, rated 20 percent since September 19, 2016; right lower extremity radiculopathy, rated at 10 percent since August 31, 2009; and a left wrist disability, rated at 10 percent since October 30, 2008. The combined disability rating is 10 percent from October 30, 2008, to August 31, 2009, 30 percent from August 31, 2009, to August 24, 2011, and 80 percent since August 24, 2011. Thus, since August 24, 2011, the criteria for TDIU have been met. Prior to August 24, 2011, the criteria for TDIU were not met. 

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration.

The United States Court of Appeals for Veterans Claims (Veterans Court) has indicated a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the veteran's actual industrial impairment. Hatlestad v. Derwinski, 1 Vet. App. 164 (1991). In a pertinent precedent decision, the VA General Counsel opined that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances. Thus, the criteria include a subjective standard. It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation. VAOPGCPREC 75-91.

On the September 2014 VA Form 21-8940 (Veterans Application for Increased Compensation Based on Unemployability), the Veteran reported that he became too disabled to work and last worked full time in February 2013. His principal occupation had been as a cable television technician. 

After a review of all of the evidence, the Board finds that the Veteran's combined service-connected disabilities have rendered him unable to unable to secure or follow a substantially gainful occupation since February 1, 2013, the date the Veteran reports he last held substantially gainful employment. During that entire period, a combined rating of 80 percent has been in effect. The evidence demonstrates that the combined effect of the Veteran's mental disorder, which is productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, see 38 C.F.R. § 4.130, and the Veteran's low back disorder and associated neurological abnormalities, have placed the type of physically demanding employment for which he has training and experience, out of reach. 

In particular, the Board finds that the Veteran's job experience as a cable television engineer, which requires use of a ladder and maneuvering in tight confines in a prone position, is not suitable in light of his service-connected physical disabilities. The Board finds it significant that his private physician placed him on permanent light duty restrictions and that Dr. Wright specifically stated that this light duty restriction prevented him from returning to work as a "cable man" which involved moderate heavy lifting. 

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Veterans Court discussed the meaning of "substantially gainful employment."  The court noted the following standard announced by the United States Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a total basket case before the courts find that there is an inability to engage in substantial gainful activity. The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits. The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Here, the evidence demonstrates that the type of employment for which the Veteran has training and experience is not realistically within the physical and mental capabilities of the claimant. Accordingly, the Board finds that the Veteran's service-connected disabilities have rendered him unable to secure or follow a substantially gainful occupation.

While the period on appeal extends prior to February 2013, the Veteran has reported that he first became too disabled to work in February 2013 and that he last worked full time at a substantially gainful occupation in February 2013. Therefore, the evidence establishes that the was actually employable until February 2013. See Faust v. West, 13 Vet. App. 342 (2000) (where an individual became employed at a substantially gainful occupation, irrespective of the number of hours or days that individual actually works and without regard to his earned annual income prior to his having been awarded TDIU, such employment constitutes, as a matter of law, a substantially gainful occupation and thus "actual employability" for the purposes of 38 C.F.R. § 3.343(c)(1)). In accordance with the undisputed facts, the Board finds that the appropriate effective date for TDIU is February 1, 2013. 

Duties to Notify and Assist

Neither the Veteran nor his/her representative has raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366, 371 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

VA's duty to notify was satisfied regarding the back disability rating claim by a letter in January 2011. The duty to notify was satisfied regarding the TDIU claim by a letter in August 2015. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

The left wrist rating issue arises from the Veteran's disagreement with the initial evaluation following the grant of service connection, no additional notice is required. Once service connection is granted, the claim is substantiated and additional notice is not required. Any defect in notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003.

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, private treatment reports identified by the Veteran, and records from the Social Security Administration (SSA). The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained. 

The RO has also obtained thorough medical examinations with respect to each claim. The Veteran has made no specific allegations as to the inadequacy of any opinion. Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion). The VA joints examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, with respect to the left wrist, with range of motion measurements of the opposite undamaged joint. Correia v. McDonald, 28 Vet. App. 158 (2016). 

As noted above, this appeal involves a remand by the Board for additional evidentiary development. A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268, 271 (1998). While substantial compliance is required, strict compliance is not. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999). In this case, pertinent to the issues remaining on appeal, the RO substantially complied with the Board's remand instructions by obtaining updated VA treatment records and scheduling VA examinations for the service-connected back and left wrist disabilities. 

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record. See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2016). The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record. Here, during the Board hearing, the Veteran was informed as to the basis for the RO's denial of his claims by the RO, and he was informed of the information and evidence necessary to substantiate each claim. Moreover, the file was left open for 60 days in order to supplement the record. Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.


ORDER

A disability rating in excess of 10 percent for the service-connected left wrist disability is denied.

Since September 19, 2016, a disability rating in excess of 40 percent for the low back disability is denied.

Prior to September 19, 2016, a disability rating in excess of 10 percent for the low back disability is denied.

Since February 1, 2013, TDIU is granted.

Prior to February 1, 2013, TDIU is denied.




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


